Title: Thomas Jefferson to Joseph Miller, 21 July 1814
From: Jefferson, Thomas
To: Miller, Joseph


          Dear Sir  Monticello July 21. 14.
          I feel myself bound in candor to communicate to you the step which the dangers impending over 
                  our country us, and the great change of circumstances since you left Charlottesville, have required me to take. the permission you requested to visit Norfolk was for a fortnight only which however I asked for a month, on my own responsibility;
			 and in such terms as produced from the Marshal a permission without any particular limitation of time. your stay thro’ the winter,
			 while military operations in that vicinity were suspended by the season, gave me no concern, nor perhaps
			 should I have felt any now but for the hourly expectation of invasion by a great hostile army, of which Norfolk may probably be the first object. altho’ I still confide in the expressions 
                  sentiments of attachment to this country which you often expressed here, yet you are sensible that the opportunities of your becoming intimately known to me have not been such as to justify unlimited
			 confidence under the new dangers threatening our country, nor an indefinite continuance of my responsibility, however it might be warranted as I presume it would be, were your
			 character more
			 fully
			 known to me. under these circumstances my duties as a citizen have obliged me, in a letter of this day to the Marshal, to withdraw the responsibility I had taken on myself with him, which possibly may occasion a revocation of your furlough, or it’s suspension at least during the season of active operations
			 in the neighborhood of Norfolk. should this take place, it will probably be but temporary; and this storm having once blown over you may rely on my readiness to be useful to you in obtaining any new indulgence, or
			 rendering any other service your situation may require. I have asked of the Marshal should he revoke his license, still to indulge you with time, for necessary arrangements, which may perhaps be lengthened by your early reciept of this
			 previous notice from myself. 
                  
                  Accept my best wishes for your health and success in your pursuits
               
          Th:
            Jefferson
        